DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 06/30/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710520725.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 20 and 21 are claiming computer-readable storage medium that can includes any medium since the description of the computer-readable medium is open-ended and under the broadest reasonable interpretation can include a carrier wave or signal. Applicant can amend to include "non-transitory CRM" in the claims to limit the claim to an eligible (non-transitory) embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 11, it is unclear when claiming “…sending the difference information…to generate the second video frame based on the difference information and the first video frame upon receiving the first video frame.”  It is ambiguous what the Applicant means by difference information and how it is used to generate either second video frame or the first video frame. Applicant is asked to clarify. For the purpose of examination, it is the Examiner's position that any distance reads on above limitation and such is in accordance with broadest reasonable interpretation, and from the perspective of one having ordinary skill in the art.
Claims 2-6, 8-10, 12-18, 20, and 21 are rejected for their dependency on above mentioned independent claims.

Claim Objections
Claim 8 objected to because of the following informalities:
Line 2, amend to read “first video frame of a video to be transmitted…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, 15-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0312574 to Ying (“Ying”).
Regarding claim 1, “A video transmission method” reads on the method/device that renders image onto a display associated with a computing device by generating and compressing difference frames for use in rendering the image (abstract) disclosed by Ying and represented in Fig. 9.
As to “comprising: acquiring a first video frame and a second video frame of a video to be transmitted” Ying discloses (¶0029-¶0031) that the computing device is provided with frames of video data stored in a frame buffer data; current frame and adjacent frame are provided.
As to “acquiring difference information of the second video frame relative to the first video frame” Ying discloses (¶0031) that the current frame is subtracted from the color values of each corresponding pixel of the preceding adjacent frame to derive a difference frame.


Regarding claim 2, “The method according to claim 1, wherein the acquiring a first video frame and a second video frame of a video to be transmitted comprises: storing the first video frame and the second video frame to a cache of a video sending apparatus, the cache being configured to store a plurality of video frames to be transmitted of the video to be transmitted; and acquiring the first video frame and the second video frame from the cache” Ying discloses (¶0029) that the computing device is provided with frames of video data, where (¶0030, ¶0031) frame buffer data stores frames data and derives difference frames.

Regarding claim 5, “The method according to claim 1, wherein the first video frame comprises a plurality of pixels, and the second video frame comprises a plurality of pixels, the plurality of pixels in the first video frame one-to-one corresponding to the plurality of pixels in the second video frame” Ying 
As to “the acquiring difference information of the second video frame relative to the first video frame comprises: acquiring a different pixel in the second video frame, a pixel value of the different pixel being different from a pixel value of a target pixel, and the target pixel being a pixel in the first video frame corresponding to the different pixel; acquiring the pixel value of the different pixel; and generating the difference information based on the pixel value of the different pixel and a position of the different pixel in the second video frame” Ying discloses (¶0016, ¶0017) that the computing device by generating and compressing difference frames for use in rendering the image; the difference frames represent differences in pixel color values between a current frame of the image and a preceding adjacent frame. Thus, a current frame is described in terms of its per-pixel differences in color values from the preceding adjacent frame; (¶0040, ¶0042) the system provides a full frame in lieu of a difference frame where there has been a significant change in the image such that the pixel color values of a significant proportion of the pixels change between a current frame and a preceding adjacent frame to a significant degree. In some embodiments, each derived difference frame may be analyzed to determine a degree of difference, and a full frame may be compressed and provided to the display device in lieu of a difference frame where the degree of difference exceeds a threshold.

claim 6, “The method according to claim 5, wherein the sending the difference information to a video receiving apparatus comprises: sending the difference information to the video receiving apparatus via a data frame; wherein the data frame comprises a frame head, a frame tail and at least one different information group, the at least one difference information group being arranged between the frame head and the frame tail, each difference information group comprising a group head, a group tail and at least one difference information field, and the at least one difference information field being arranged between the group head and the group tail; and each difference information field in each difference information group is used for indicating a pixel value of a different pixel, positions of different pixels corresponding to any two adjacent difference information fields included in each difference information group in the second video frame are adjacent, the group head comprises a position of a different pixel corresponding to a first different information field in the difference information group in the second video frame and a number of the difference information fields included in the difference information group” Ying discloses (¶0037) that the processor component decompress the frames of the motion video data only to the extent needed to derive difference frames and indications of accompanying motion vectors that describe the direction and distance that one or more blocks of pixel color values have shifted between adjacent frames; the processor component then recompresses these difference frames and stores them in their compressed form in the storage as part of the compressed buffer data; Huffman coding maybe used in compressing these 

Regarding claim 7, see rejection similar to claim 1.

Regarding claim 8, “The method according to claim 7, wherein the acquiring a first video frame a video to be transmitted comprises one of: receiving the first video frame sent by the video sending apparatus; grand acquiring a third video frame of the video to be transmitted and difference information of the first video frame relative to the third video frame, and generating the first video frame based on the third video frame and the difference information of the first video frame relative to the third video frame” Ying discloses (¶0029) that the source device provides computing device with frames of video data.

Regarding claim 9, “The method according to claim 7, wherein the first video frame comprises a plurality of pixels, and the second video frame comprises a plurality of pixels, the plurality of pixels in the first video frame one-to-one corresponding to the plurality of pixels in the second video frame” Ying 
As to “the difference information comprises a pixel value of a different pixel in the second video frame and a position of the different pixel in the second video frame, the pixel value of the different pixel being different from a pixel value of a target pixel, the target pixel being a pixel in the first video frame corresponding to the different pixel; and the generating the second video frame based on the first video frame and the difference information comprises: acquiring the target pixel in the first video frame based on the position of the different pixel in the second video; modifying the pixel value of the target pixel to the pixel value of the different pixel; and acquiring the first video frame with the pixel value of the target pixel being modified as the second video frame” Ying discloses (¶0016, ¶0017) that the computing device by generating and compressing difference frames for use in rendering the image; the difference frames represent differences in pixel color values between a current frame of the image and a preceding adjacent frame. Thus, a current frame is described in terms of its per-pixel differences in color values from the preceding adjacent frame; (¶0040, ¶0042) the system provides a full frame in lieu of a difference frame where there has been a significant change in the image such that the pixel color values of a significant proportion of the pixels change between a current frame and a preceding adjacent frame to a significant degree. In some embodiments, each derived difference frame may be analyzed to determine a degree of difference, and a full frame may be compressed and provided to the 

Regarding claim 10, “The method according to claim 7, wherein after the generating the second video frame based on the first video frame and the difference information, the method further comprises: storing the second video frame to a cache of a video receiving apparatus, wherein the second video frame is provided for the video receiving apparatus generating the fourth video frame based on the second video frame and difference information of a fourth video frame relative to the second video frame, after receiving the difference information of the fourth video frame relative to the second video frame” Ying discloses (¶0029) that the computing device is provided with frames of video data, where (¶0030, ¶0031) frame buffer data stores frames data and derives difference frames; (¶0072) the system checks whether there are more frames to be compressed and stored in preparation for subsequent retrieval to the display device and when there are more frames then the check for a previous frame is repeated as represented in Fig. 9.

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 17, “A video receiving apparatus, comprising: a processor; and a memory; wherein the memory stores one or more programs configured to be executed by the processor, and the one or more programs comprises instructions for performing  the method according to claim 7” Ying discloses (¶0046, ¶0093) that the machine readable storage media stores instructions executable by the processor.

Regarding claim 18, see rejection similar to claim 9.

Regarding claim 20, “A computer-readable storage medium, comprising computer programs that, when executed by a processor, perform the video transmission method according to claim 1” Ying discloses (¶0046, ¶0093) that the machine readable storage media stores instructions executable by the processor.

Regarding claim 21, “A computer-readable storage medium, comprising computer programs that, when executed by a processor, perform the video transmission method according to claim 7” Ying discloses (¶0046, ¶0093) that the machine readable storage media stores instructions executable by the processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of US PG Pub 2007/0261096 to Lin (“Lin”).
Regarding claim 3, Ying meets all the limitations of the claim except “The method according to claim 2, wherein the acquiring difference information of the second video frame relative to the first video frame comprises: acquiring a first ranking value for indicating a position of the second video frame in the cache; and acquiring the difference information of the second video frame relative to the first video frame if the first ranking value is less than a first threshold.”  However, Lin discloses (¶0024, ¶0025, ¶0028) that the difference calculation unit compares each pixel from the newly captured frame to the corresponding pixel in the previous frame and calculates the difference value D between each pixel from the newly captured frame with the corresponding pixel in the previous frame; Once the difference calculation unit calculates the difference value D between each pixel from the newly captured frame to the corresponding pixel in the previous frame and outputs the difference value D to the threshold test unit; If the difference value D is smaller than the overflow threshold, it represents that there 

Regarding claim 4, Ying meets all the limitations of the claim except “The method according to claim 2, wherein the video to be transmitted comprises a plurality of video frames sequentially ranked, and the acquiring difference information of the second video frame relative to the first video frame comprises: acquiring a second ranking value, the second ranking value being used for indicating a position of the video frame to be transmitted that is most recently stored into the cache in the plurality of video frames included in the video to be transmitted; acquiring a third ranking value, the third ranking value being used for indicating a position of the second video frame in the plurality of video frames included in the video to be transmitted; and acquiring the difference information of the second video frame relative to the first video frame if a difference between the second ranking value and the third ranking value is less than a second threshold.”  However, Lin discloses (¶0024, ¶0025, ¶0028) that the difference calculation unit compares each pixel from the newly captured frame to the 

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 14, see rejection similar to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0007168 to Nagara discloses an apparatus receiving image data from an external apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425